Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patents 9,287,170, 9,735,107, 10,510,664 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites, wherein the dielectric layer is between the silicide and glue layer”. There seems to be no support for said claim feature in the disclosure. None of the drawings shows this feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein the dielectric layer is between the silicide and glue layer”. Said claim feature raises ambiguity as it contradicts the features recited in claim 1 feature, “wherein the glue layer is between the silicide and the cobalt plug”. Correction is required. 
Claim 7 recites, “comprising a metal layer in contact the dielectric layer and the top surface of the silicide”. This feature seems to contradict the claim 1 feature, where “a glue layer is in contact a first sidewall of the dielectric layer, a second sidewall of the dielectric layer and a top surface of the silicide”. The applicant intends to claim that both the glue layer and the metal are in contact with the dielectric layer, which raises indefiniteness and ambiguity. Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 16, 19, 21-22, 24 & 27 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jezewski et al. (US PUB. 2014/0183738).
Regarding claim 1, Jezewski teaches a semiconductor device, comprising: 
a silicide 150 (Fig. 1E); 
a dielectric layer (102 & 104, see Fig. 1E); 
a glue layer in contact with a first sidewall of the dielectric layer 102, a second sidewall of the dielectric layer 102, and a top surface of the silicide 150 (Jezewski teaches a glue/adhesion layer in the opening 110 & 114 prior to the formation of colbalt seed layer 120, which contacts the first and second sidewalls 112 & 116 of the opening and the silicide 150, see Para [0019]); and 

Regarding claim 2, Jezewski teaches the semiconductor device of claim 1, wherein the glue layer is a titanium nitride layer (Para [0019])).
Regarding claim 3, Jezewski teaches the semiconductor device of claim 1, wherein the dielectric layer 102 overlies the silicide 150 (Fig. 1E)
Regarding claim 4, Jezewski teaches the semiconductor device of claim 1, wherein the cobalt plug 124/120 is in contact with a surface of the glue layer (Fig 1E and Para [0019]).
Regarding claim 5, Jezewski teaches the semiconductor device of claim 1, wherein the dielectric layer 102/104 is in contact with the top surface of the silicide (Fig. 1E). 
Regarding claim 6, Jezewski teaches the semiconductor device of claim 1, wherein the dielectric layer 102/104 is between the silicide and the glue layer (Fig. 1E).
Regarding claim 7, Jezewski teaches the semiconductor device of claim 1, comprising a metal layer in contact with the dielectric layer the top surface of the silicide (Fig. 1E).
Regarding claim 8, Jezewski teaches the semiconductor device of claim 1, wherein the silicide 150 is disposed within a substrate 106 and the dielectric layer overlies the substrate (Fig. 1E).

Regarding claim 16, Jezewski teaches a semiconductor device, comprising: 

a dielectric layer (105 and 104); 
a glue layer overlying the silicide 1510 and between a first portion of the dielectric layer 105 and a second portion of the dielectric layer (105 & 104), wherein a width of the silicide is greater than a width of a portion of the glue layer between the first portion of the dielectric layer and the second portion of the dielectric layer (Jezewski teaches a glue/adhesion layer in the opening 110 & 114 along the sidewalls 112 & 116 prior to the formation of colbalt seed layer 120, which contacts the first and second sidewalls of the opening and the silicide 150. Since a width of the glue layer between the first and second portions of the dielectric layer is defined by the width of the opening 114, a width of the silicide 150 is greater than said width of the glue layer, see Para [0019] & Fig. 1E); and 
a cobalt plug 124 over the silicide, wherein the glue layer is between the silicide 150 and the plug 124 (see Fig. 1E and Para [0019]).
Regarding claim 19, Jezewski teaches the semiconductor device of claim 16, wherein the glue layer contacts the silicide 150 (Fig. 1E & Para [0019]).

Regarding claim 21, Jezewski teaches a semiconductor device, comprising: 
a silicide 150; 
a dielectric layer (102 and/or 104, Fig. 1E); 16/716,441 Page 4 
a glue layer overlying the silicide 150, wherein the glue layer is in contact with a sidewall of the dielectric layer (Jezewski teaches a glue/adhesion layer in the opening 
a cobalt plug 124 overlying the silicide 150, wherein the glue layer is between the silicide 150 and the cobalt plug (Fig. 1E and Para [0019]).  
Regarding claim 22, Jezewski teaches the semiconductor device of claim 21, wherein the glue layer is in contact with a top surface of the silicide 150 (Fig. 1E and Para [0019]).
Regarding claim 24, Jezewski teaches the semiconductor device of claim 21, wherein a width of the silicide 150 is greater than a width of a portion of the glue layer between a first portion of the dielectric layer and a second portion of the dielectric layer (Jezewski teaches a glue/adhesion layer in the opening 110 & 114 along the sidewalls 112 & 116 prior to the formation of colbalt seed layer 120, which contacts the first and second sidewalls of the opening and the silicide 150. Since a width of the glue layer between the first and second portions of the dielectric layer is defined by the width of the opening 114, a width of the silicide 150 is greater than said width of the glue layer, see Para [0019] & Fig. 1E).
Regarding claim 27, Jezewski teaches the semiconductor device of claim 21, wherein the glue layer is a titanium nitride layer (Para [0019]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski as applied to claims 16 & 21 above, and in further view of Park et al. (US PUB. 2001/0043601)
Regarding claim 17, Jezewski is silent on the semiconductor device of claim 16, comprising: a metal layer overlying the silicide, wherein the glue layer is spaced apart from the first portion of the dielectric layer by the metal layer. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Park teaches a metal layer 107 overlying a silicide 111, wherein a glue layer (109 and/or 113) is spaced apart from the first portion of a dielectric layer 105 by the metal layer 107 (see Fig. 3D). As such, said claim feature would have been obvious and requires ordinary skill in the art.
  Regarding claim 18, the combination of Jezewski and Park teaches the semiconductor device of claim 17, wherein the metal layer 107 contacts the silicide 111 (Fig. 3D).  


Regarding claim 23, Jezewski is silent on the semiconductor device of claim 21, comprising a metal layer, wherein the glue layer overlies the metal layer. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Park teaches in Fig. 3D a metal layer 107, wherein the glue layer (109 and/or 113) overlies the metal layer 107. As such, said claim feature would have been obvious and requires ordinary skill in the art.
Regarding claim 26, Jezewski is silent on the semiconductor device of claim 21, comprising a metal layer, wherein the metal layer is in contact with a surface of the silicide 111 (Fig. 3D). The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Park teaches in Fig. 3D a metal layer 107, wherein the metal layer 107 is in contact with a surface of the silicide 111 (Fig. 3D). As such, said claim feature would have been obvious and requires ordinary skill in the art.
Regarding claim 26, Jezewski is silent on the semiconductor device of claim 21, comprising a metal layer, wherein the glue layer is between the metal layer and the cobalt plug. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Park teaches in Fig. 3D a metal layer 107, wherein a glue layer (109 and/or 113) is between a metal layer 107 and a plug .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 21 and their dependent claims have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/           Primary Examiner, Art Unit 2894